          Case 1:18-cr-00277-PAE Document 49 Filed 04/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                       -v-                                             18 CR. 277 (PAE)
                                                                      20 Civ. 6267 (PAE)
 LAQUAN O’BERRY,
                                                                            ORDER
                                       Defendant.


PAUL A. ENGELMAYER, United States District Judge:

       On April 8, 2021, the parties informed the Court that the evidentiary hearing currently

scheduled for April 22, 2021 is no longer necessary because the defendant, Laquan O’Berry,

intends to withdraw his ineffective assistance of counsel motion under 28 U.S.C. § 2255. Dkt.

48. On April 9, 2021, the Court held a scheduled teleconference with counsel to discuss the

hearing. For the reasons stated there by counsel, the Court adjourns the hearing scheduled for

April 22, 2021. The Court will, however, proceed with the telephonic conference scheduled for

April 15, 2021, with counsel and Mr. O’Berry, Dkt. 47, for the purpose of confirming Mr.

O’Berry’s intention to dismiss his pending 28 U.S.C. § 2255 motion, and to discuss his potential

recourse with respect to a firearms count that may be invalid under United States v. Davis.

       SO ORDERED.

                                                            PaJA.�
                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge


Dated: April 9, 2021
       New York, New York
